 '648DECISIONSOF NATIONALLABOR RELATIONS BOARDDistrict 50, Local No.13366,United Mine Workers of America[StubnitzGreene Corporation]andInternationalUnion,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America,AFL-CIO.Case No. 4-CB-3?0.March 15,1957DECISION AND ORDEROn August 3, 1956, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent fileda "Statement of Exceptions and Argument" to the IntermediateReport.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report,' the "Statement of Exceptions and Argument," andthe entire record in the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner, with the follow-ing additions and modifications.'1.We agree with the Trial Examiner that the Respondent causedthe Employer to discriminate against employee Laura Jastrzenskiin violation of Section 8 (b) (2) and (1) (A) of the Act.We basethis conclusion upon the following : The practice of not grantingleaves of absence without approval of the Respondent; the Respond-ent's refusal to approve Jastrzenski's application for an extension ofher leave because of her rival union activity ; and the Employer'sawareness of the reason for the Respondent's opposition to a leaveextension for Jastrzenski 32.We also agree with the Trial Examiner that the Respondent in-dependently violated Section 8 (b) (1) (A) by threatening and re-'The Respondent contends that it has been prejudiced by the Trial Examiner's allegedreliance upon a settlement stipulation entered intoby theEmployer inStubnitz GreeneCorporation,Case No.4-CA-1301.We reject this contention because the IntermediateReport specifically shows that the Trial Examiner has not in any way relied upon thesettlement stipulation.Further, the Board has not given any consideration to thesettlement stipulation in its resolution of this case.2Member Murdock is in full agreement with the Trial Examiner's treatment of thecase in the Intermediate Report, and would therefore simply issue an order adopting thefindings, conclusions,and recommendations of the Trial Examiner without any additionsor modifications.3 In view of the finding of Employer knowledge of the Respondent's reason for not con-senting to an additional leave of absence for Jastrzenski,we find it unnecessary to decidewhether the-absence of such Employer knowledge would affect the finding of the Section8 (b) (2) violation;nor do we adopt the Trial Examiner's conclusion that our holdinginThe Great AtlanticifPacific Tea Company(Pittsburgh Bakery),110 NLRB 918,924-925, has been overruled by dictum in any subsequent case.117 NLRB No. 96. DISTRICT 50, LOCAL NO. 13366649fusing to represent employees in the processing of grievances becauseof their activity in behalf of another union.ORDERUpon-the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, District 50, LocalNo. 13366, United Mine Workers of America, its officers, representa-tives, agents, successors, and assigns, shall:1.Cease and desist from :(a)Causing or attempting to cause Stubnitz Greene Corporationto discriminate against Laura Jastrzenski, or any other employee, inviolation of Section 8 (a) (3) of the Act.(b) In any other manner restraining or coercing employees ofStubnitz Greene Corporation in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labororganiza-tion as a condition of employment as authorized in Section8 (a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify Stubnitz Greene Corporation and Laura Jastrzenskiin writing, that it has no objection to the employment or continuedemployment of Laura Jastrzenski, without prejudice to rights andprivileges Jastrzenski previously enjoyed as an employee of StubnitzGreene Corporation.(b)Make whole Laura Jastrzenski for any loss of pay she may havesuffered as a result of the discrimination against her, in the manner setforth in the section of the Intermediate Report entitled "The Remedy."(c)Post in conspicuous places in its business offices and in all placeswhere notices to its members are customarily posted copies of thenotice attached to the Intermediate Report marked "Appendix."'-Copies of said notice, to be furnished by the Regional Director for theFourth Region, shall, after being signed by a duly authorized repre-sentative of the Respondent, be posted by the Respondent immediatelyupon receipt thereof and be maintained by it for sixty (60) consecu-tive days thereafter.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(d)Mail to the Regional Director for the Fourth Region signedcopies of the notice for posting, Stubnitz Greene Corporation willing,4This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words "A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." ,650DECISIONSOF NATIONALLABOR RELATIONS BOARDat all locationswhere notices to that company's employeesare cus-tomarilyposted.Copies ofsaidnotice, to be furnished by the RegionalDirector for the Fourth Region, shall, after being signed by a dulyauthorized representative of the Respondent, be forthwithreturnedto theRegionalDirector for such posting.(e)Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of this Order, as to the steps theRespondenthas taken to comply herewith.INTERMEDIATE REPORTSTATEMENTOF THE CASEChargeshaving beenduly filed and served,a complaint and notice of hearingthereon having beenissued andserved bytheGeneralCounselof the NationalLaborRelations Board, and an answerhaving beenfiled by the above-named Re-spondentUnion, a hearinginvolving allegations of unfair labor practices in violationof Section 8 (b) (2) and 8(b) (1) (A) of the National LaborRelations Act, asamended,was held inPhiladelphia,Pennsylvania,on May 22,June 18 and 19, 1956,before a duly designated Trial Examiner.'As to the unfair labor practices,the complaint alleges in substancethat: (1) TheRespondentUnion,in November1955, caused the above-named Employer to violateSection 8(a) (3) of the Act by refusing to approve a requestfor leave submitted byemployeeLauraJastrzenski;(2) theRespondentUnion,in December 1955, throughits agentsthreatenedemployeesthat it wouldnot represent them in grievance mattersbecause oftheir activity on behalf ofa rival labor organization;and (3) by suchconduct restrained and coerced employees in the exercise of rights guaranteed bytheAct.The Respondent'sanswer denied the commissionof anyunfair laborpractices.At thehearing all parties were represented,were afforded full opportunity to beheard,to examine and cross-examine witnesses,to introduce evidence pertinent tothe issues, to argue orallyupon the record,and to file briefs and proposed findings offact and conclusions of law.,A brief hasbeen received from the Respondent.Upon the entirerecord in the case, and from his observation of the witnesses, theTrial Examinermakes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER INVOLVEDStubnitz GreeneCorporation,herein called the Employer,is a Michigan corpora-tion,engaged in the manufacture of automobile cushion frame assemblies andmechanicalsprings for the automobile trade. It operates plants in Michigan andMissouri, as well asat Chester, 'Pennsylvania,the last-mentioned plant beingthe onlyone involved herein.The principal raw material used in the Employer's business is steel.During theyear 1955, at the Chester plant, the Employerused steel valued at approximately$3,000,000,'about 50 percent of whichcame from outside Pennsylvania.Productsmade at the same plant during the same period were valued at about$5,000,000,of which about30 percentwas shippedoutside Pennsylvania.The Employeris engaged in interstate commercewithinthe meaningof the Act.It isthe employerof the employees involved in this case.It operates under anexclusive-recognition contractwith theRespondentUnion.The Boardhas jurisdic-tion in this case.'The above-entitled case was originally and by appropriate order consolidated withStubnstz Greene Corporation,4-CA-1361.Upon motion of the General Counsel,and with-out objection by the Respondent Union,the two cases were severed by order of the TrialExaminer on June 7, 1956Upon resumption of the hearing, in the CA case,on June 18,a settlement agreement was entered into the record,and the hearing adjourned in-definitely,pending Board approval of the settlement agreement.The settlement agree-ment in the CA case was not made a part of the record in the CB ease, and its termsand conditions,if any,were not submitted to nor read by the Trial Examiner. DISTRICT 50, LOCAL NO. 13366651II.THE LABOR ORGANIZATIONS INVOLVEDDistrict 50, Local No. 13366, United Mine Workers of America, and InternationalUnion,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, AFL-CIO, are labor organizations within the meaning of Section 2 (5)of the Act.III.THE UNFAIR LABOR PRACTICESA. Summary of relevant eventsIn this case the major question of fact is whether or not the Respondent Unioncaused the Employer involved to deny an employee's request for an extension ofleave in November 1955.Laura Jastrzenski is the employee. Jacob Woll, general plant superintendent, isthe management official who admi-ttedly denied her request for additional leave.InMay 1955, Jastrzenski was granted maternity leave which expired November10, 1955.On November 11 she reported at the plant and submitted to Woll thefollowing letter from her physician:I recommend that Laura Jastrzenski be given an additional 30 days of leave ofabsence following pregnancy.Woll instructed her to give the doctor's note to an office girl for preparation of theusual leave application blanks.She followed these instructions and signed theapplications.The office girl told her that the completed forms would be mailed toher and she went home.The forms customarily used by the Employer for "Application for Leave ofAbsence" contain the following signature spaces for other signatures, below certaintext and the space for the applicant's signature:Dated--------------------Approved by --------------------Foreman.Plant---------------------------------------Management.---------------------Union.Later the same day Woll called Jastrzenski by telephone, and told her that duringthe day he had met with the Respondent Union's committee, that this committeehad said the "note (from the doctor) wasn't good enough," and that she would haveto get another note before her application would be approved.When she protested,Woll replied, "After all, Laura, I have to work with the Union." 2 She agreed to seeher doctor and did so that night, a Friday.The doctor declined to write anothernote for her.On Monday, the next working day, she returned to the plant and informed Wollthat she had been unable to comply with his request.Woll then, according to hisown testimony, telephoned to the doctor and prevailed upon him to change hismind.That evening the employee obtained a second letter from the physician andpresented it to Woll the next day, November 15.The text of that letter reads:Mrs. Jastrzenski has been under my care for pregnancy.I don't feel that she has recovered sufficiently to return to work for 30 days.Woll read the note, asked Jastrzenski to give it to the office girl and told her,according to his own testimony, "This looks okay," and instructed her to return ina few days so that "we could follow through." She came back, as directed, onNovember 21. That day he informed her that although the foreman had approvedher application, none of the union officials had signed it and therefore she could nothave the leave. Jastrzenski again protested that the Union had no right to decidethe question, and told Woll that if she were not permitted to go back to work at theend of the 30 days she would file charges with the Board.On December 21 she reported for work, having been under the doctor's care untilthen.She reported to Woll.He told her to go home and he would give her a callaftermeeting with the union committee that afternoon.He did not call, and thenext morning she called him.Again he agreed to call her, but up to the time ofthe hearing did not do so.2 The quotations are from Jastrzenski's testimony, corroborated in this respect by Woll.According to Woll be told her what the "committee said" and that the committee hadstated that "it would be a violation of the contract if she were given a leave based uponthat application." 652DECISIONSOF NATIONALLABOR RELATIONS BOARDOn May 22, 1956, at the opening of the hearing in these proceedings, counsel forthe Employer formally offered Jastrzenski reinstatement to her job.The foregoing findings, based upon undisputed testimony-a good part of itvoiced by Woll, a management representative-establishes beyond question that:(1) Jastrzenski was refused by the Employer an extension of her leave of absence;(2) she was denied reinstatement when she reported for work on December 21,1955, until May 22, 1956; and (3) since Woll raised no question about either ofher letters from the doctor until after consulting with the union committee andsince the foreman actually signed his approval of the extension, some cause otherthan management's independent volition prompted its action in depriving her ofleave and the resultant loss of employment.B. The discriminationThe treatment accorded Jastrzenski by the Employer was discriminatory, accord-ing to Woll's own testimony.Documentary evidence produced from the Employer'srecords and placed in evidence by General Counsel shows conclusively that duringthe same year, 1955, five female employees sought and were granted postpregnancyleaves, similar to that which was denied Jastrzenski, the requests being supportedby similar letters from various doctors.No similar request was denied.And al-though Woll claimed, as a witness, that when Jastrzenski applied he was not "aware"of the five other requests which had been granted the same year, he admitted that"I would have granted her the leave, if I would have known about these cases here"and further admitted that he would have granted it "regardless of the Union'saction."Thus it is established that there was disparity of treatment constituting discrimi-nation which resulted in the employee's loss of employment.C. Discrimination within the meaning of Section 8 (a) (3) of the ActIn a recently decided case the Board said:It is settled law that a finding that a union has violated Section 8 (b) (2) forcausing an employer unlawfully to discriminate against an employee requires adetermination that, were the employer before the Board, it would have beenfound to have violated Section 8 (a) (3) by such discrimination.3In accordance with this dictum it must be determined whether or not the treat-ment of Jastrzenski, found to have been discriminatory, was of a nature proscribedby Section 8 (a) (3) of the Act. That section makes it an unfair labor practice foran employer to discriminate:. . . in regard to hire or tenure of employment or any term or condition ofemploymentto encourage or discourage membership in any labor organization.. .. [Emphasis supplied.]To make the required determination it is necessary to consider other events andfactors surrounding the discrimination.For some time before and until the summer of 1954, Jastrzenski had been presi-dent of the Respondent Local.Obviously she had been known to be such by theEmployer, one persuasive reason being that during her term of office and in thatcapacity she had signed, for the Respondent Union and together with a managementrepresentative, many leave applications submitted by other employees.4After beingdefeated at an election of officers in 1954, Jastrzenski, together with other em-ployees, openly participatedin anorganizational campaign at the plant being con-ducted by the Charging Union.The credible evidence leaves no room for doubtthat the Employer became aware of her change in union allegiance. The reasonableinference is therefore made, particularly from the undisputed evidence that sheBUnited Association of Journeymen and Apprentices of the Plumbing and PipefittsngIndustry of the United States and Canada,Local 420,AFL-CIO,116 NLRB 119 TheTrial Examiner considersthatthis later case governs, although he is not unaware thatinThe Great Atlantic & Pacific Tea Company(110 NLRB 918)the Board specificallyfound that although the employer,which was before the Board, had not violated Section8 (a) (3), the union involved had caused the employer to violate Section 8(a) (3), andthereby had itself violated Section 8 (b) (2).4Well's own knowledge of her activity on behalf of the Respondent Union is revealedby the following quotation from his testimony : "I tried to explain to Laura that beingthat she was a past Union officer,she knew the procedureShe helped form some of theprocedures that we did have in the plant." DISTRICT 50, LOCAL NO. 13366653passed out UAW cards in the plant and continuously wore a CIO button while atwork.The Employer well knew, the Trial Examiner also finds, that Jastrzenski in 1955was actively supporting the Charging Union which, through Board procedures inMay of that year, was seeking to oust, as representative of its employees, the Re-spondent Union with which it was, and had been for some time, under contract.Although Woll was not questioned as to his actual knowledge of the fact that, at thetime Jastrzenski applied for her leave in November 1955, she was facing charges of"dual unionism" which eventually led to her suspension from the Respondent Union,and the Trial Examiner believes it unnecessary to infer that he had such knowledge,it is reasonable to conclude, from the nature of the Union's refusal to sign a leaveapplication already approved by the foreman, and to accept a physician's letter whichhe himself had said was "okay," that Woll was fully aware both of the RespondentUnion's antipathy toward Jastrzenski and of the reason for it.It has previously been found that Woll, in refusing to grant her the leave exten-sion, told her that he did so because the Union would not sign her application.Andas a witness, Woll admitted that he had, before the hearing, told General Counselthat "I have always tried to work along with the Union. . . .. In view of thisfinding and Woll's quoted admission, the Trial Examiner believes it to be reasonableto conclude that the superintendent's action was caused by his yielding to theRespondent Union and not to his own, managerial judgment as to the adequacy ofJastrzenski's application.And by yielding to the Union in this matter, Woll effec-tively loaned the Employer's power of employment to the Union's plain and,punitive purpose of discouraging Jastrzenski's activities on behalf of a rival labororganization.In effect, the Employer adopted, as its own, the purpose of the Re-spondent Union- to discourage her activities on behalf of a rival labor organization.It follows, therefore, that the discrimination was violative of Section 8 (a) (3) ofthe Act.D. The Respondent Union's responsibility for the actionThe Trial Examiner places scant reliance upon the testimony of witnesses for theRespondent.Not only were such witnesses mutually contradictory, but substan-tialparts of their testimony are wholly inconsistent with admissions in the Re-spondent's answer.For example, John Walls, now president of the RespondentUnion, admitted that he told the superintendent when Jastrzenski's application cameup for discussion that her doctor's note was "no good," and that to grant her the,extension would violate the contract.Yet Joseph Sobrieray, a field representativeof District 50 and superior in office to Walls, who was present at the same meetingwith management, said that the union committee "didn't agree, and . . . didn'tdisagree" as to whether Jastrzenski should or should not be given the extensionrequested, and further testified that the Union had no right, under the contract,either to grant or refuse extensions of leave. In his signed answer to,the complaintJoseph Maraschiello, a Regional Director of District 50, candidly admitted not onlythat the Respondent Union had "requested" Jastrzenski to file with the Unionanother medical certificate, but also that the "Respondent Union did on November10, 1955, and at all times thereafter, refuse the request of Laura Jastrzenski for thereasons set forth in the current collective bargaining agreement between theRespondent Union and" the Employer.Maraschiello was a witness at the hearing.Although the Trial Examiner pointed,out to counsel for the Respondent Union the inconsistency between admissions inthe answer and the testimony of his witnesses, no attempt was made to explain thecontradiction.At the hearing no claim was made by the Respondent Union thatthe existing contract with the Employer permitted it to grant or refuse leaves.Noallegation in the complaint alleges that the contract delegates such power to theUnion. It appears to the Trial Examiner, therefore, unnecessary to review herethe terms of said contract.The credible testimony of witnesses for all parties, however, makes it plain thatalthough no actual clause in the contract makes the custom mandatory, it has longbeen the practice for both management and union representatives to,pass..upon andapprove all applications for leave.The very language of the application blanks,quoted in section A, above, refute the somewhat lame claims of Woll and othersat the hearing that such applications were submitted to the Union only for thepurposes of information and record.The legality of such practice, however, is not raised by the complaint, and so isnot before the Ti ial Examiner or the Board for determination.The fact of suchpractice, on the other hand, is relevant to the major issue of fact in the case:whether or not the Union caused the employer to withhold the granting of leave toJastrzenski. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDReducing the foregoing facts to simplicity, it is clear that Woll declined to grantthe leave because the Union would not sign or approve the application.The actualcause, then, of the resultant discrimination was the Union's failure to sign orapprove the application.By failure to act, as a party in a joint practice, the Unionwas as surely the cause of the discrimination as it would have been had it engagedin the overt act of threatening to strike if the Employer granted the leave.And as noted in the preceding section, the Union's purpose in thus withholdingitsapproval was to discourage the employee's activity on behalf of a rival labororganization.In summary, the Trial Examiner concludes and finds that the Respondent Unioncaused the Employer to discriminate against employee Laura Jastrzenski in violationof Section 8 (a) (3) of the Act, and by such conduct it restrained and coercedemployees in the exercise of rights guaranteed by Section 7 of the Act.E. The question of representationThe complaint raises another issue. It is alleged that in December 1955 theRespondent Union, through its agents, notified certain employees that it would nolonger represent them in matters involving their employment because of theiractivities on behalf of the Charging Union.Credible testimony sustains this allegation of the complaint.During the monthin question, it is undisputed that employees Marie Sandifer and Lillian Johnson,both of whom were suspended from membership in the Respondent Union foractivities on behalf of the Charging Union, were told by Shop Steward MargueriteTimmins, an agent of the Respondent Union, that she would not process anygrievances they might submit.As to Johnson, it is also undisputed that when thisemployee asked Timmins to handle a specific grievance, Timmins replied, "I'msorry, I can't take you or Ann Romey to the office, or Marie Sandifer, or any ofthe girls, because you belong to the CIO.We are not allowed to do anything foryou at all, you are all in the same boat." (It was conceded at the hearing that AnnRomey likewise had been suspended from the Respondent Union.)Since, by contract, the Union enjoyed the position of being the exclusive bar-gaining agent for all employees in a unit which included the above-named em-ployees, its effective threat not to represent them in matters affecting their employ-ment, for the reasons ascribed, constituted restraint and coercion of employees inthe exercise of rights guaranteed by Section 7 of the Act.(Peerless Tool and Engi-neering Co,111 NLRB 853, 857-858.)IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEActivities of the Respondent Union, set forth in section III, above, occurring inconnection with the operations of the Employer described in section 1, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent Union has engaged in certain unfair laborpractices, the Trial Examiner will recommend that it cease and desist therefromand take affirmative action necessary to effectuate the policies of the Act.It has been found that the Respondent Union caused the Employer to discriminatein the employment of Laura Jastrzenski, in violation of Section 8 (a) (3) of the Act.Since the record shows that on May 22, 1956, the Employer made an appropri-ateoffer of reinstatement to this employee, the usual recommendation as toremedy on the part of the labor organization will be modified to that extent. Itwill be recommended that the Respondent Union make whole the employee for anyloss of pay she may have suffered, by reason of the discrimination against her, be-tween December 21, 1955, and May 22, 1956, by payment to her of a sum of moneyequal to that which she would normally have earned in that period, less her netearnings during said period, and in accordance with the Board's usual remedialpolicies(Chase National Bank,-65NLRB'827; Crossett Lumber Company, '8NLRB440; F.W. Woolworth,90 NLRB 289).5The unfair labor practices found to have been engaged in by the Respondent areof such character and scope that, in order to insure employees of the full rightsguaranteed rby the Act, it will be recommended that the Respondent Union ceaseand desist from in any manner restraining or coercing employees in the exerciseof their rights under the Act.8 Also to be deducted, of course, would be whatever amount, If any,the employer haspaid Jastrzenski for theperiod in question. AMERICAN OIL COMPANY655On the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following-CONCLUSIONS OF LAW1.Stubnitz Greene Corporation is an employer within the meaning of Section2 (2) of the Act.2.District 50, Local No. 13366, United Mine Workers of America, and Inter-national Union, United Automobile, Aircraft and Agricultural Implement Workersof America, AFL-CIO, are labor organizations within the meaning of Section 2 (5)of the Act.3.By causing Stubnitz Greene Corporation to discriminate in regard to,the tenureof employment of Laura Jastrzenski in violation of Section 8 (a) (3) of the Act, theRespondent Union has engaged in and is engaging in unfair labor practices withinthe meaningof Section 8 (b) (2) of the Act.4.By restraining and coercing employees in the exercise of rights guaranteed bySection 7 of the Act, the Respondent Union has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL MEMBERS OF DISTRICT 50, LOCAL No. 13366, UNITED MINEWORKERS OF AMERICA, AND TO ALL EMPLOYEES OF STUBNITZ GREENE CORPORA-TION, CHESTER, PENNSYLVANIAPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT cause or attempt to cause Stubnitz Greene Corporation, itsofficers, agents, successors, or assigns, to discriminate against Laura Jastrzenski,or any other employee in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employees of saidEmployer in the exercise of the rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment as authorized bySection 8(a) (3) of the Act.WE WILL make Laura Jastrzenski whole for any loss of pay suffered by heras a result of the discrimination against her.WE WILL notify said Employer and Laura Jastrzenski that we have noobjection to her employment, with full rights and privileges.DISTRICT 50, LOCAL No. 13366, UNITEDMINE WORKERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for sixty ,(60) days from the date hereof andmust not be altered, defaced, or covered by any other material.American Oil CompanyandOil,Chemical and Atomic WorkersInternational Union,AFL-CIO,PetitionerAmerican Oil CompanyandLocal 251, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, AFL-CIO, Petitioner.CasesNos. 1-RC-4794 and1-R.C-48P6.March 15, 1957ORDEROn January 18, 1957, Oil, Chemical and Atomic Workers Inter-nationalUnion, AFL-CIO, filed a petition for certification of repre-117 NLRB No. 101.